DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see claim amendment filed 11/13/2020 along with Remarks filed 11/13/2020, with respect to Wan and Sun have been fully considered and are persuasive.  The rejection of claims 5, 8, 13, 16, 23 and 26 under 35 U.S.C. §103 as being obvious over Wan et al., Chem. Commun., 51, 9817-9820, 2015, rejection of claims 5, 7-8, 13, 15-16, 23, 25-26, 29, 33-34, 38-41 and 45-50 under 35 U.S.C. §103 as being obvious over Sun et al. (US 2014/0113202) and rejection of claims 1, 5, 7-9, 13, 15-19, 23, 25-29, 33-34, 38-41 and 45-50 under non-statutory obviousness double patenting over claims 1-12 of Sun et al. US 9,300,009 have been withdrawn. 

Response to Amendment
The Declaration under 37 CFR 1.130 filed 11/13/2020 is sufficient to disqualify Wan et al. as a reference under the exception provided under 35 U.S.C. §102(b)(1)(A).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to an electrolyte salt, an electrolyte composition including an electrolyte salt or a lithium-ion battery including an electrolyte salt comprising, among other things, having the general formula Li+Z-, wherein Z- is 

    PNG
    media_image1.png
    213
    254
    media_image1.png
    Greyscale
,
wherein R1 is an alkyl group (R’) containing at least one and up to four carbon atoms, and R2 and R3 are fluorine atoms.
	The invention is drawn to an electrolyte salt, an electrolyte composition including an electrolyte salt or a lithium-ion battery including an electrolyte salt comprising, among other things, having the general formula Li+Z-, wherein Z- is 

    PNG
    media_image2.png
    319
    267
    media_image2.png
    Greyscale
,
wherein R1 is an alkyl group (R’); R4 is a fluorine atom; and R5 is an alkyl group (R’), wherein R’ contains at least one and up to four carbon atoms.
The invention is drawn to an electrolyte salt, an electrolyte composition including an electrolyte salt or a lithium-ion battery including an electrolyte salt comprising, among other things, having the general formula Li+Z-, wherein Z- is 

    PNG
    media_image1.png
    213
    254
    media_image1.png
    Greyscale
,
wherein R1 is an alkyl group (R’) containing at least one and up to four carbon atoms and one ether functionality, and R2 and R3 are fluorine atoms.
The closest prior art is Wan et al. Chem. Commun., 51, 9817-9820, 2015., which discloses lithium bis(2-methyl-2-fluoromalonato)borate (LiBMFMB) (see Abstract, Scheme 1), and Sun et al. (US 2014/0113202), which discloses a broader salt having formula 10c-1 ([0097]) or formula 10a ([0093]).  
Wan, however, was disqualified as prior art under 35 U.S.C. §102(b)(1)(A) according to the Declaration under 37 CFR 1.130 filed 11/13/2020 and as argued in the Remarks filed 11/13/2020 on P9-10.
Further, the claim amendments filed 11/13/2020 amends independent claims 5, 13, 23, 29, 34 and 41 to bring the scope of the claims commensurate with the showing of unexpected results (see also Remarks filed 11/13/2020 on P10-13, Declaration under 37 CFR 1.132 filed 3/20/2019, Declaration under 37 CFR 1.132 filed 8/7/2019 and Declaration under 37 CFR 1.132 filed 5/12/2020).  Accordingly, the showing of unexpected results as set forth in the Declaration under 37 CFR 1.132 filed 3/20/2019, Declaration under 37 CFR 1.132 filed 8/7/2019 and Declaration under 37 CFR 1.132 filed 5/12/2020 are sufficient to overcome the obviousness rejection based on Sun.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/12/2021